internal_revenue_service department of the treasury index nos washington dc parson to contact teleohone number refer reply to cc ebeo plr-111754-98 date oct legend partnership company a company b company c this is in reply to your letter of date in which rulings are requested regarding the federal_income_tax consequences resulting from the exercise of nonstatutory_options options to acquire company b stock or company c stock and stock appreciation rights sars by employees of partnership the facts submitted are that company c is the parent company company a and company and their subsidiaries file a consolidated_return and have a of company a company a own sec_62 percent of partnership and company b own sec_38 percent of partnership c taxable_year ending on december subsidiaries file a consolidated_return and have a taxable_year ending on september company b and its certain employees of company a company b and their corporate subsidiaries have been or will be transferred to partnership partnership employees previously employed by company a retained or will retain under company c's stock plan employees previously employed by company b subsidiaries retained or will retain the options and sars it granted to them under company b's stock incentive plan is anticipated that additional options and sars will be granted by company b and company c partnership employees or one of its subsidiaries the options and sars granted to them to partnership employees similarly partnership or one of its in all cases the exercise prices of the options were or not less than percent of the fair_market_value of will be the optioned stock on the date of grant of the options and none of the options had or will have market_value when granted partnership employees will receive stock cash or a combination thereof a readily ascertainable fair upon the exercise of sars under sec_83 of the internal_revenue_code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture however sec_83 of the code provides that section does not apply to the transfer of an option without a a readily_ascertainable_fair_market_value applies to such an option at the time that it or otherwise_disposed_of a applies to the transfer of property pursuant to the if the option is sold or otherwise_disposed_of exercise in an arm's length transaction sec_83 applies to the transfer of money or other_property received in the same manner as would have applied to the transfer of property pursuant to an see sec_1_83-7 of the income_tax exercise of the option regulations if the option is exercised section instead sec_83 a is exercised sold it under sec_83 of the code the service_recipient is allowed a compensation expense deduction under sec_162 an amount equal to the amount included in the service provider's gross_income under sec_83 the taxable_year of the service_recipient in which or with which ends the service provider's taxable_year in which the amount is included in gross_income regulations provides an exception to the general timing rule for the deduction substantially_vested upon transfer the deduction is allowed to the service_recipient in accordance with the recipient's normal method_of_accounting in cases where the property transferred is sec_1_83-6 of the the deduction is allowed for in however no deduction is allowed under sec_83 of the code to the extent that the transfer of property constitutes a capital_expenditure an item of deferred expense or an amount properly includible in the value of inventory_items in the case of a capital_expenditure for example the basis of the property to which such capital_expenditure relates is increased at the same time and to the same extent as any amount includible in the service provider's gross_income in respect of such transfer thus respect of a transfer of its stock to a promoter upon its organization notwithstanding that such promoter must include the value of the stock in gross_income in accordance with the rules under sec_83 see sec_1_83-6 of the regulations for example no deduction is allowed to a corporation in sec_451 of the code provides that the amount of any item_of_gross_income is included in gross_income for the taxable_year in which the taxpayer receives it unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for in a different period a receipts and disbursements method_of_accounting amounts are included in gross_income when they are actually or constructively received of the regulations provides in part that under the cash sec_1 sec_1_451-2 of the regulations provides that income although not actually reduced to a taxpayer's possession is constructively received in the taxable_year during which it credited to his account set apart for him available so that he may draw upon it could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions thus if a corporation credits its employees with bonus stock but the stock is not available to such employees until some future date the mere crediting of the stock on the books of the corporation does not constitute receipt or otherwise made or so that he at any time is revrul_80_300 1980_2_cb_165 applies the under the facts of rev principle of constructive receipt when it concludes that an employee is not in constructive receipt of the income from stock appreciation rights sars before the employee exercises those rights sars would have resulted in the loss of the right to benefit from future appreciation in the employer's stock without risking any capital valuable right constitutes a substantial limitation on the right to receive the income from the sars which precludes constructive receipt of that income c b revrul_80_300 concludes that forfeiture of that see also revrul_82_121 rul exercise of the under sec_404 of the code compensation paid_or_accrued by an employer on account of any employee under a plan deferring the receipt of such compensation is not deductible under chapter of the code but is deductible under the limitations of sec_404 is otherwise deductible it if sec_404 of the code provides that payments by an however in the case of employer to employees under a nonqualified_deferred_compensation_plan are deductible by the employer in the taxable_year in which they are includible in the gross incomes of the employees receiving the payments more than one employee participates deductions are allowed under this section only if separate_accounts are maintained for each employee that deduction is allowed for employer contributions under a nonqualified_deferred_compensation_plan only in the taxable_year of the employer in which or with which ends an employee's taxable_year in which an amount attributable to the contributions is includible in the employee's gross_income as compensation sec_1_404_a_-12 of the regulations clarifies to the extent allowable under sec_404 of the code a a plan in which revrul_80_76 1980_1_cb_15 holds that a majority shareholder of a corporation recognizes no gain_or_loss on its transfer of stock of the corporation to an employee of subsidiary of the corporation but must allocate its basis in the transferred stock to any shares that it retains additionally holds that the subsidiary-employer is entitled to deduct the amount includible in the employee's gross_income under the rules of sec_83 transfer does not recognize gain_or_loss as transfer and because sec_83 applies to the’ a result of the the ruling a generally no gain_or_loss is recognized by a corporation on the receipt of money or other_property in exchange for stock see section including treasury_stock a of the code of such corporation accordingly applying the above rules to the facts submitted we rule as follows the deduction allowable under sec_83 arising from the transfer of company b or company c stock to a partnership employee upon the exercise of an option or a sar will be allowed to the entity employing the optionee when the option was granted or to that entity's successor if the employing entity is no longer in existence the deduction allowable under sec_404 from the transfer of cash to a partnership employee upon the a sar will be allowed to the entity employing the exercise of optionee when the sar was granted or to that entity's successor if the employing entity is no longer in existence arseosny no gain_or_loss is recognized by company a company b as the result of the transfer of company b or a partnership employee upon the exercise of an or company c company c stock to option or a sar no gain_or_loss is recognized by partnership as the result of the transfer of company b or company c stock to partnership employee upon the exercise of an option or a sar a except as specifically ruled above no opinion is expressed regarding the subject transactions under any provision of the internal_revenue_code directed only to the taxpayer who requested it j as precedent of the code provides that it may not be used or cited additionally this letter_ruling is section sincerely yours b robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
